Exhibit 10.2

 

FIRST AMENDMENT

TO

AMENDED EMPLOYMENT AGREEMENT

 

THIS AMENDMENT (“Amendment”), is made as of February 1, 2005, by and between
MAYOR’S JEWELERS, INC., a Delaware corporation (the “EMPLOYER”) and THOMAS A.
ANDRUSKEVICH, domiciled in New Jersey (the “EXECUTIVE”).

 

WHEREAS, the EMPLOYER and the EXECUTIVE are parties to that certain Amended
Employment Agreement dated as of June 24, 2004 (the “Amended Employment
Agreement”), pursuant to which the EMPLOYER agreed to continue the employment of
the EXECUTIVE upon the terms and conditions contained therein; and

 

WHEREAS, the parties desire to confirm and document certain modifications and
changes to the terms and conditions of the Amended Employment Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

  4. Amendment to Amended Employment Agreement

 

  a. The last sentence of Section 4.2 of the Amended Employment Agreement is
hereby amended in its entirety to read as follows:

 

4.2 The EMPLOYER shall pay the entire annual bonus (if any) that is payable with
respect to a fiscal year in a lump sum cash payment as soon as practicable after
the Compensation Committee can determine whether the performance goals have been
achieved based on the EMPLOYER’s audited financial results for such year but no
later than the earlier of two and one half months after such fiscal year end or
the date on which the audited financial statements are completed and filed with
the Securities and Exchange Commission.

 

  5. Full Force and Effect. All of the provisions of the Amended Employment
Agreement shall continue in full force and effect except as expressly modified
by this Amendment.

 

  6. Counterparts. The parties may sign this Amendment, which may be delivered
by facsimile, in counterparts. Each signed counterpart will be an original; and
all of them constitute one and the same agreement.

 

NOW THEREFORE, the parties have entered into this Amendment effective as of the
date first above written.

 

EMPLOYER   EXECUTIVE

MAYOR’S JEWELERS, INC.

   

/s/ Marc Weinstein

--------------------------------------------------------------------------------

 

/s/ Thomas A. Andruskevich

--------------------------------------------------------------------------------

By:

 

Marc Weinstein

 

Its:

 

Senior Vice President & Chief Administrative Officer

  THOMAS A. ANDRUSKEVICH